DETAILED ACTION
This action is responsive to the claims filed on October 31st, 2019. Claims 1-3, and 6-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Figures 1 and 2
Species 2: Figs. 3, 4 and 5
Species 3: Figs. 6 and 7
Species 4: Figs. 8-12
	If species 4 is selected applicant must select from one of the following subspecies. 
	Subspecies 1: Figs. 8 and 9
Subspecies 2: Figs. 8, 10 and 11
	Subspecies 3: Figs. 8, 12
Species 5: Fig. 13
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claims 1, 2 and 20
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1 , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sykora (US 10240839).  With regards to Claim 1, Sykora discloses an air-conditioning apparatus (Fig. 1), comprising: a refrigerant circuit (Paragraph 14) in which a compressor (110, Fig. 1), a heat-source-side heat exchanger (130, Fig. 1), a heat- source-side expansion device (125, Fig. 1), and a circuit-circuit heat exchanger (120, Fig. 1) are connected via a refrigerant pipe and refrigerant circulates (Interpreted as inherently disclosed); a heat medium circuit (Fig. 7 and paragraphs 30/31) in which a pump (702, Fig. 7), the circuit-circuit heat exchanger (706, Fig. 7 and paragraph 33), a load-side expansion device (712 or any of 710/714/716 Fig. 7 and paragraph 35), and a load-side heat exchanger (708, Fig. 7) are connected via a heat medium pipe and a heat medium circulates (Paragraph 31); a radiator (704, Fig. 7) that is connected to the heat medium pipe (Fig. 7); and a control unit that is attached to the radiator (Paragraph 32), the circuit-circuit heat exchanger exchanging heat between the refrigerant circulating in the refrigerant circuit and the heat medium circulating in the heat medium circuit (Paragraph 33), the control unit being cooled via the radiator by the heat medium flowing in the heat medium pipe (Paragraph 32) and the radiator being located downstream of the load-side heat exchanger (Fig. 7) and between the load-side heat exchanger and an inlet of the circuit-circuit heat exchanger (Fig. 7).

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/CASSEY D BAUER/Primary Examiner, Art Unit 3763